Citation Nr: 0608874	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-37 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946. 

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA). In that decision the RO granted an increased 
disability rating of 20 percent for bilateral hearing loss, 
effective January 13, 2004. The veteran's March 2006 motion 
for advancement on the docket was granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran's file contains inadequate records of his April 
14, 2003 audiometric examination at VA's Oakland Park 
facility.  Those records are required to properly adjudicate 
this claim, and they may require consideration of an earlier 
effective date for the increased rating awarded as of January 
2004. See 38 C.F.R. § 3.400(o)(2) (setting effective date of 
a request for increase at "earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date . 
. ."). In addition, another VA audiologic examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with proper notice 
regarding the effective date element of 
an increased rating claim, pursuant to 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  

2.	Obtain all VA records pertaining to the 
veteran's claim, particularly any 
audiometric test results from the 
veteran's April 14, 2003 VA 
examination.

3.	Provide another VA audiometric 
examination sufficient for the purposes 
of 38 C.F.R. § 4.85.

4.	After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal. If the 
benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

All claims that are remanded by the Board of Veterans' 
Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

